DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed on 09/01/2022 in which claims 1-5, 7, 13-15, 17, and 19 were amended and claims 15-20 were withdrawn, claims 1-14 are pending in the instant application and are examined on the merits herein. 

Response to Arguments
Drawing and Specification Objections
The objections to the drawings and specification have been withdrawn in view of the amendments to the drawings and specification filed on 07/06/2022.

Claim Objections
The objections to claim 1 have been withdrawn in view of the amendments to claim 1 filed on 07/06/2022.

Claim Rejections under 35 U.S.C. 112(b)
The rejections to claims 1-14 have been withdrawn in view of the amendments to claims 1, 5, and 7 filed on 07/06/2022.

Claim Rejections under 35 U.S.C. 112(d)
The rejection of claim 7 has been withdrawn in view of the amendments to claim 7 filed on 07/06/2022.

Claim Rejections under 35 U.S.C. 103
Applicant’s arguments, see pg. 17-18, filed 07/06/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art reference, U.S. Patent no. 10,583,002 B2 to Lane (PTO-892). Further, the action is made final by the applicant’s addition of the non-examined limitation “one or more engagers disposed on an outer surface of the engagement portion” in lines 10-11 of claim 1. 

Election/Restriction
Applicant’s election without traverse of Group 1 (claims 1-14) in the reply filed on 09/01/2022 is acknowledged.

Priority
No priority has been claimed in the instant application. All claims receive the filing date of the instant application 16/374,698 filed on 04/03/2019.

Information Disclosure Statement
The information disclosure statement filed 12/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The International Search Report dated 09/20/2016 was not provided and has not been considered. All other documents within the IDS dated 12/10/2020 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 10,265,169 to Desrosiers (IDS dated 07/06/2022) in view of U.S. P.G. Pub. no. US/2017/0056171 A1 to Cooper (PTO-892) and U.S. Patent no. 10,583,002 to Lane (PTO-892).
Regarding claim 1, Desrosiers discloses an apparatus (Fig. 1-2, 104 delivery apparatus) for delivering a shunt (Fig. 1-2, 102 shunt) to an atrial septum of a patient (col. 4-5 lines 63-67, 1-5), the apparatus (Fig. 1-2, 104 delivery apparatus) comprising: a sheath (Fig. 1-2, 124 sheath) comprising a distal region (Fig. 1-2, 144 distal end), a proximal region (Fig. 1-2, proximal end directly adjacent to 122 handle), and a sheath lumen extending therethrough (col. 6 lines 12-15), the sheath lumen sized and shaped to receive the shunt in a contracted delivery state (col. 6 lines 46-51), the distal region of the sheath (Fig. 1-2, 144 distal end) sized and shaped for percutaneous advancement to the atrial septum (Fig. 12-16, illustrate 144 distal region of the sheath in use in the heart); a first catheter (Fig. 1-2, 126 first catheter) moveably disposed within the sheath lumen (col. 6 lines 12-15), the first catheter (Fig. 1-2, 126 first catheter) comprising a first catheter lumen (Fig. 6, 140 lumen) extending therethrough; one or more engagers (Fig. 1-2, 150 arms comprising 170 windows or 172 arms) configured to releasably engage the shunt (Fig. 1-2, 102 shunt) in the contracted delivery state within the sheath lumen (col. 6-7 lines 46-51, 13-17); a second catheter (Fig. 1-2, 128 second catheter) moveably disposed within the first catheter lumen (col. 16 lines 15-17; Fig. 6, 140 lumen), wherein the first catheter (Fig. 1-2, 126 first catheter) is movable while the second catheter (Fig. 1-2, 128 second catheter) remains in place (col. 6 lines 18-32); and a handle (Fig. 1-2, 122 handle) disposed at the proximal region of the sheath (Fig. 1-2, proximal end of 124 sheath directly adjacent to 122 handle), wherein the first catheter (Fig. 1-2, 126 first catheter) and the second catheter (Fig. 1-2, 128 second catheter) are independently movable relative to the sheath (col. 6 lines 18-32; Fig. 1-2, 124 sheath) responsive to actuation at the handle (col. 6 lines 42-53; Fig. 1-2, 122 handle) to facilitate transition of the shunt (Fig. 1-2, 102 shunt) from the contracted delivery state to an expanded deployed state at the atrial septum (col. 12-13 lines 64-67, 1-19).
Desrosiers differs from the instant application in that Desrosiers fails to disclose a hub moveably disposed within the sheath lumen distal to the first catheter, the hub comprising an engagement portion, a ring portion, a hub lumen extending therethrough, and one or more engagers disposed on an outer surface of the engagement portion, the engagement portion having a diameter smaller than a diameter of the ring portion, the one or more engagers configured to releasably engage the shunt in the contracted delivery state within the sheath lumen and that the handle further comprises a knob that when actuated facilitates deployment of and/or halfway retrieval of the shunt at the atrial septum by adjusting a length of the sheath relative to the first catheter.
Cooper teaches a hub (18 and 20 hub system) moveably disposed within the sheath lumen (60 third segment of 22 outer sheath), the hub (18 and 20 hub system) comprising an engagement portion (32 engagement portion), a ring portion (40 ring portion), a hub lumen extending therethrough (Fig. 2B, 18 and 20 hub system comprising lumens through which 30 shaft passes), and one or more engagers disposed on an outer surface of the engagement portion (para. 0093 lines 4-10; Fig. 2A, showing 72 struts of 70 expandable prosthesis engaged by engagers of 32 engagement portion; Fig. 21, showing engagers on outer surface of 32 engagement portion), the engagement portion (32 engagement portion) having a diameter smaller than a diameter of the ring portion (Fig. 2A, showing 40 ring portion around 32 engagement portion), the one or more engagers configured to releasably engage a shunt in the contracted delivery state (para. 0049 lines 47-52; para. 0093 lines 4-10; Fig. 2A, showing 72 struts of 70 expandable prosthesis engaged by engagers of 32 engagement portion) within the sheath lumen (60 third segment of 22 outer sheath).
Cooper is considered to be analogous to the instant application in that Cooper teaches a delivery device for a prosthetic cardiac valve. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to substitute the distal engaging part of Desrosiers with the moveable hub system of Cooper, because Cooper teaches that the movable hub system securely attaches a prosthesis to the delivery system and also provides controlled expansion of the prosthesis within the vasculature (see para. 0093 lines 1-13; para. 0184 lines 1-9 and 0186-0187).
Lane teaches a handle comprising a knob (1114 wheel) that when actuated facilitates deployment of and/or halfway retrieval of a shunt at the atrial septum (col. 20 lines 55-61; col. 21 lines 5-14, 24-34, and 37-44) by adjusting a length of a sheath (1102 sheath) relative to a first catheter (col. 20 lines 55-61; 1104 first catheter).
Lane is considered to be analogous to the instant application in that Lane teaches a delivery device for a prosthetic cardiac valve. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the handle of Desrosiers to further comprise a knob for adjusting the length of the sheath relative to the first catheter as taught by Lane, because Lane teaches that retraction of the outer sheath plays a significant part in controlling the deployment of the cardiac valve by causing the first expansion of the atrial skirt (see col. 21 lines 9-16). 
Regarding claim 2, Desrosiers differs from the instantly claimed invention in that Desrosiers fails to disclose that the engagement portion of the hub is distal to the ring portion of the hub.
Cooper teaches that the engagement portion (32 engagement portion) of the hub (18 and 20 hub system) is distal to the ring portion (40 ring portion) of the hub (18 and 20 hub system; Fig. 20-21, 32 engagement portion distal to 40 ring portion at least during deployment of 70 expandable prosthesis).
The reasoning for modifying the system of Desrosiers with the structure of Cooper is explained in the rejection of claim 1 above. 
Regarding claim 3, Desrosiers differs from the instantly claimed invention in that Desrosiers fails to disclose that a proximal expandable end of the shunt, in the contracted delivery state within the sheath lumen, is positioned between the one or more engagers and the ring portion and between an outer surface of the engagement portion and an inner wall of the sheath.
Cooper teaches that a proximal expandable end (301 proximal end) of the shunt (70 expandable prosthesis comprising 72 struts with 74 mushroom shaped tabs), in the contracted delivery state (Fig. 2A, 70 expandable prosthesis in delivery state) within the sheath lumen (60 third segment of 22 outer sheath), is positioned between the one or more engagers (para. 0093 lines 4-10) and the ring portion (40 ring portion) and between the outer surface of the engagement portion (para. 0093 lines 4-10; Fig. 2A, showing 72 struts of 70 expandable prosthesis engaged by engagers of 32 engagement portion; Fig. 21, showing engagers on outer surface of 32 engagement portion) and an inner wall of the sheath (Fig. 2A, 70 expandable prosthesis held between 32 engagement portion and 40 ring portion within inner wall of 60 third segment of 22 outer sheath).
The reasoning for modifying the system of Desrosiers with the structure of Cooper is explained in the rejection of claim 1 above. 
Regarding claim 6, Desrosiers differs from the instantly claimed invention in that Desrosiers fails to disclose that the second catheter comprises a guidewire lumen extending therethrough configured to receive a guidewire.
Cooper teaches an innermost catheter (30 shaft) comprising a guidewire lumen extending therethrough configured to receive a guidewire (para. 0108 lines 1-2).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the second catheter of Desrosiers to comprise a guidewire lumen as taught by Cooper, because Cooper teaches that a guidewire lumen allows for slidable accommodation of a guidewire which the delivery system could be advanced over through a patient’s vasculature (see para. 0108 lines 1-4).
Regarding claim 7, Desrosiers differs from the instantly claimed invention in that Desrosiers fails to disclose that the knob is configured to gradually adjust the length of the sheath relative to the first catheter via a threaded connection.
Lane teaches a knob (1114 wheel) configured to gradually adjust the length of the sheath (1102 sheath) relative to the first catheter (1104 first catheter) via a threaded connection (col. 20 lines 55-61; 1124 threaded insert).
The reasoning for modifying the system of Desrosiers with the structure of Lane is explained in the rejection of claim 1 above. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Desrosiers, Cooper, and Lane as applied to claim 1 above, and further in view of U.S. P.G. Pub. no. US/2014/0350565 A1 to Yacoby (IDS dated 04/03/2019).
The combined teachings of Desrosiers, Cooper, and Lane are explained in the rejection of claim 1 above. 
Regarding claim 4, the combined teachings of Desrosiers, Cooper, and Lane teach that the hub comprises a proximal portion (Cooper – Fig. 2A, showing angled proximal end of 40 ring portion of 18 and 20 hub system); however, they differ from the instantly claimed invention in that they fail to disclose that the hub further comprises a proximal portion, and wherein the first catheter comprises a cavity sized and shaped to receive at least a portion of the proximal portion to limit movement of the hub relative to the first catheter.
Yacoby teaches a first catheter (Fig. 14A, 1204 catheter) comprising a cavity (Fig. 14A, 1226 and 1228 lumens) sized and shaped to receive at least a portion of the proximal portion (para. 0142, 0144 lines 5-7, 1-6; Fig. 14A and C-D, 1248 proximal portion) to limit movement of a hub (Fig. 14A-15B and 17G-H, 1224 hub) relative to the first catheter (Fig. 14A, 1204 catheter).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the hub of Desrosiers to further comprise a proximal portion sized and shaped to be received by the first catheter as taught by Yacoby, because Yacoby teaches that this will allow the hub to couple with the first catheter (see para. 0144). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Desrosiers, Cooper, and Lane as applied to claim 1 above, and further in view of Foreign patent no. WO/2010/139771 to Delaloye (IDS dated 07/06/2022).
The combined teachings of Desrosiers, Cooper, and Lane are explained in the rejection of claim 1 above. 
Regarding claim 5, the combined teachings of Desrosiers, Cooper, and Lane teach that the hub comprises a cavity sized and shaped such that it could receive at least a portion of a stop to limit movement of the hub relative to the second catheter (Cooper – Fig. 2A, showing 42 inner retention member of 18 and 20 hub system able to receive a stopper member of 30 shaft); however, they differ from the instantly claimed invention in that they do not teach the second catheter comprising a stop disposed at a distal end of the second catheter.
Delaloye teaches a stop (Fig. 7A-9A, 368 stopper) disposed at a distal end of a second catheter (Fig. 7A-9A, 366 catheter). 
Delaloye is considered to be analogous to the instant application in that Delaloye teaches a delivery catheter for a cardiac closure device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the second catheter of Desrosiers, Cooper, and Lane to comprise a stop disposed at its distal end as taught by Delaloye, because Delaloye teaches that a stopper ensures clean delivery of the shunt device (see para. 00107 lines 7-9).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Desrosiers, Cooper, and Lane as applied to claim 1 above, and further in view of P.G. Pub. no. US/2010/0324652 to Aurilia (IDS dated 07/06/2022).
The combined teachings of Desrosiers, Cooper, and Lane are explained in the rejection of claim 1 above.
Regarding claims 8-9, the combined teachings of Desrosiers, Cooper, and Lane differ from the instantly claimed invention in that they do not teach the handle comprising a first actuator, the first actuator coupled to the sheath such that actuation of the first actuator causes the sheath to move relative to the hub, the first catheter, and the second catheter; and the handle further comprising a second actuator, the second actuator coupled to the second catheter such that actuation of the second actuator causes the second catheter to move relative to the sheath, the hub, and the first catheter.
Aurilia teaches two linear actuators (Fig. 8 and 10-11, 802 and 808 linear actuators), one coupled to a sheath (Fig. 8 and 10-11, 104 sheath) and the other coupled to a second catheter (Fig. 8, 102 catheter), each actuator (Fig. 8 and 10-11, 802 and 808 linear actuators) moving portions of the system independently (para. 0066, 0071 lines 1-12, 1-5). 
Aurilia is considered to be analogous to the instant application in that Aurilia teaches a delivery catheter for shunt placement. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the handle of Desrosiers, Cooper, and Lane to further comprise independently moveable linear actuators as taught by Aurilia, because Aurilia teaches that independently moveable linear actuators will allow a user to advance and retract separate components of the system (see para. 0015-0016 lines 1-6, 1-6). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Desrosiers, Cooper, Lane, and Aurilia as applied to claims 1 and 8-9 above, and further in view of Foreign patent no. EP/1987777 to Abbott (IDS dated 07/06/2022).
The combined teachings of Desrosiers, Cooper, Lane, and Aurilia are explained in the rejection of claims 8-9 above.
Regarding claims 10-11, the combined teachings of Desrosiers, Cooper, Lane, and Aurilia differ from the instantly claimed application in that they do not teach the second actuator coupled to the second catheter via one or more guiderails and a pusher plate and the first actuator configured to move along the one or more guiderails.  
Abbott teaches two actuators (Fig. 41A, 940 and 960 actuators) configured to move along guiderails (Fig. 41A, 907 guiderails), one of which is further coupled to a catheter (para. 0138 lines 29-34; Fig. 14B, 401 catheter) via a pusher member (para. 0142 lines 21-29; Fig. 41A, 913-914 pusher members). 
Abbott is considered to be analogous to the instant application in that Abbott teaches a delivery device for implantable shunts. One of ordinary skill before the effective filing date of the instantly claimed invention would have been motivated to modify the actuators of Desrosiers, Cooper, Lane, and Aurilia to move along and be coupled by guiderails and/or a pusher plate as taught by Abbott, because Abbott teaches that guiderails allow for low surface frictional resistance during actuation (see para. 0136 lines 12-15). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Desrosiers, Cooper, Lane ‘002, and Aurilia as applied to claims 1 and 8-9 above, and further in view of P.G. Pub. no. US/2017/0348100 to Lane (IDS dated 12/10/2020, hereinafter referred to as Lane '100).
The combined teachings of Desrosiers, Cooper, Lane ‘002, and Aurilia are explained in the rejection of claims 8-9 above.
Regarding claim 12, the combined teachings of Desrosiers, Cooper, Lane ‘002, and Aurilia differ from that of the instantly claimed invention in that they do not teach that the handle comprises a third actuator configured to be actuated to couple or decouple the hub and the first catheter.
Lane ‘100 teaches a handle (Fig. 11, 1101 handle) comprising an actuator (Fig. 11-12, 1104 thumbwheel actuator coupled to 1127 and 1128 locking mechanism) configured to be actuated (para. 0109 lines 14-22) to couple or decouple the hub (Fig. 13 and 15A, 1123 hub) and the first catheter (para. 0109 lines 14-22; Fig. 15A, 1122 bell portion of a first catheter).
Lane ‘100 is considered to be analogous to the instant application in that Lane ‘100 teaches a delivery catheter for a prosthetic cardiac valve. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the handle and catheter system of Desrosiers, Cooper, Lane ‘002, and Aurilia to further comprise an actuator coupled to a locking mechanism configured to releasably couple the hub and the first catheter as taught by Lane ‘100, because Lane ‘100 teaches that such a configuration creates a removable restraint for the releasable expansion of the prosthetic valve (see para. 0047 lines 1-8). 

Allowable Subject Matter
Claims 13-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant application discloses in these claims that “the handle further comprises an actuation ring positioned between the second actuator and the third actuator, the actuation ring comprising an indented distal edge configured to engage with a toothed proximal edge of the third actuator, and a grooved proximal edge configured to engage with an indented distal edge of the second actuator” and that “actuation of the third actuator orients the actuation ring such that actuation of the second actuator is inhibited.” The primary reason for allowance of the claims is the dependency of the locking mechanism on the structure of the second and third actuators. In the examiner’s opinion, this limitation is not taught nor rendered obvious by the prior art stated or otherwise available to one of ordinary skill in the art before the effective filing date of the instant application.   
Desrosiers discloses the overall delivery apparatus structure of claim 1 of the instant application which claims 13-14 are dependent upon. Desrosiers further teaches multiple actuators, but does not teach locking mechanisms for the actuators. 
Cooper teaches the structure of the hub of claim 1 of the instant application which claims 13-14 are dependent upon. Cooper further teaches multiple actuators, but does not teach locking mechanisms for the actuators. 
Lane ‘002 teaches the structure of the handle knob of claim 1 of the instant application which claims 13-14 are dependent upon. Lane ‘002 further teaches multiple actuators, but does not teach locking mechanisms for the actuators. 
Aurilia teaches the first and second actuators configured to move the sheath and the second catheter respectively of claims 8-9 of the instant application which claims 13-14 are dependent upon. Aurilia further teaches a rotatable actuator lock to lock one of the actuators, but the locking of the rotatable lock does not depend upon another actuator nor does it engage another actuator. 
Lane ‘100 teaches the locking mechanism configured to releasably couple the hub and the first catheter coupled to an actuator of claim 12 of the instant application which claims 13-14 are dependent upon. Lane further teaches a locking peg to lock one of the actuators, but the locking of the peg does not depend upon another actuator not does it engage another actuator.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781